PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/263,928
Filing Date: 13 Sep 2016
Appellant(s): LaBarge et al.



__________________
Kenneth C. Bruley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dam (US 5808200; “Dam”), in view of Rost (DE 4320039, “Rost”).

NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
Appellant alleges the references do not teach the gap is in fluid communication with a surrounding environment and a reflected sound wave is only large enough to be detected by a transceiver when the gap is filled or bridged with liquid.
Appellant’s former argument is structural. The examiner asserts Dam’s “typical” sensor structure, as depicted in figures 1 and 3, reads on all of the structural limitations of the claim including the limitation “a gap is in fluid communication with a surrounding environment”. The examiner points to Dam’s annotated figure 1 below as evidence that Dam encompasses all of the 

    PNG
    media_image2.png
    399
    543
    media_image2.png
    Greyscale

Appellant’s latter argument is functional. Dam’s characterization of a “typical” sensor, in column 1, lines 24-31, reads on the functional limitations of the claims including “a reflected sound wave is only large enough to be detected by a transceiver when a gap is filled or bridged with liquid”. Specifically in this part of Dam’s “Background of the Invention” section, Dam describes the importance of timing and wave energy to a successful detection. When Dam states “Depending upon the size of the gap, detection of the reflected signal at a first time indicates the presence of liquid in the gap”, Dam is talking about the presence of a filled gap and is explaining the detection timing window is dependent on the size of the filled gap (i.e. the distance the sound wave must travel in the filled gap) to reach the detector and the speed the sound wave travels in bridging or filling the gap. When Dam states “in a typical sensor, if there is no liquid in the gap, the energy will be [dissipated] in the air and not received back at the transmitting element”, Dam is explaining if there is no liquid bridging or filling the gap, the sound energy will dissipate to a level where it cannot be distinguished from noise. Thus, in both sentences, Dam declares the importance of the liquid medium bridging or filling the gap for defining a detection time window and maintaining enough wave energy to be discriminated over noise. Additionally, Dam’s sensor is illustrated in a horizontal configuration in figure 1 and a vertical configuration in figure 3. In the horizontal configuration, any liquid in the gap spreads out to wet the entire gap effectively bridging the gap and allowing the sound wave to travel through the gap without leaving the liquid. Thus, the detector would listen for the reflected signal at the correct time and the amplitude of the signal would be sufficient to be discriminated over noise. In the vertical configuration, the gap must be filled for the sound wave to travel fast enough to be detected at the detection time and without dissipating so much energy in air as to be effectively not received.
The examiner believes Rost clarifies Appellant’s claims are obvious. Rost, page 8, paragraph 1, describes when liquid is in a pipe, a useful reflected sound signal will be received by the detector except when any gas is present, in which case no useful reflected sound signal will be received. Thus Rost teaches a reflected signal is only large enough to be received when liquid completely bridges the gap.
In conclusion, both Dam and Rost are directed to ultrasonic liquid detection and level sensing. Dam discloses all the limitations of claims 1-6 including a gap having fluid communication with the environment and a reflected signal strength is only large enough to be detected when liquid completely bridges the gap. Dam does not use the same words as Appellant  not have passed through gas, thus a gap containing only liquid. Considering Dam in light of Rost, the examiner reasserts it would have been obvious to incorporate Rost’s scheme of using a detection of a useful echo as being an indication a reflected sound wave passed through a chamber filled with liquid into Dam’s level detector to detect when the liquid has reached the top of the chamber. Doing so would provide an assurance the detector only detects when a liquid filled or bridged gap occurs indicating a desired fill level is reached.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.